Citation Nr: 0407899	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hypertensive cardiovascular disease, status post coronary 
artery bypass graft.

2.  Entitlement to an evaluation in excess of 10 percent for 
a cerebrovascular accident, resolved, with a history of 
transient ischemic attacks.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran retired from the United States Air Force in 
January 1967 with over 20 years of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated in July 2000 and October 2000 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, additional notification and development is 
indicated.  Specifically, the Board notes that in response to 
deficiencies in the October 2001 examination, the RO obtained 
a medical opinion, without further examination, in May 2002.  
No more recent medical evidence is available for review.  The 
Board finds that a contemporary cardiovascular examination is 
thus needed to properly assess the nature and severity of the 
veteran's disabilities and the impact of such on his ability 
to work or engage in daily activities.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the veteran of 
the evidence considered and the reasons 
and bases for the denial of his claims, 
and then inform him of the nature of 
evidence necessary to substantiate his 
claims, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The RO 
should invite him to submit any evidence 
in his possession that is potentially 
probative of his claims.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.

3.  The RO should schedule the veteran 
for a VA examination by a physician or 
physicians with the appropriate expertise 
to identify the nature and severity of 
residuals of hypertensive cardiovascular 
disease and residuals of a 
cerebrovascular accident.  The claims 
file must be made available to the 
examiner for review.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail. 

The examiner(s) should answer the 
following questions:  

(1) Does the veteran have chronic 
congestive heart failure? 
(2) At what level of metabolic 
equivalents (METs) does the veteran 
experience dyspnea, fatigue angina, 
dizziness, or syncope? (If a laboratory 
determination of all METs by exercise 
testing cannot be done for medical 
reasons, the examiner should estimate the 
METs level that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
and give specific examples such as slow 
stair climbing or shoveling snow, to 
support the estimate.) 
(3) Does the veteran experience left 
ventricular dysfunction, and if so, what 
is the ejection fraction rate?
(4) Has the veteran had a recurrent 
cerebrovascular accident? 
(5) Identify the nature and severity 
of residuals of a cerebrovascular 
accident, to include identifying the 
occurrence, frequency and duration of any 
ischemic attacks. 

The examiner is also requested to offer 
an opinion as to the effect of the 
veteran's service-connected disabilities 
upon his ability to obtain and maintain 
substantially gainful employment.  

A complete rationale should be provided 
for all opinions given.

4.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and its 
implementing regulations, consistent with 
all governing legal authority.  

5.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


